Contract lease. In this case the following order was entered:
This case comes before the court pursuant to a report by the trial commissioner and the briefs and argument of counsel. Upon consideration thereof, and on the grounds that the claims alleged in plaintiff’s petition are barred by the statute of limitations, 28 U.S.C. 2501,
It is ordered this seventeenth day of April, 1959, that plaintiff’s petition be and the same is dismissed.
It is further ordered that defendant’s counter-claim be and the same is dismissed.
By the Court.
MarviN JoNes, Chief Judge.